The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Robert et al., US 2021/0295718 A1 teaches a method for assisting with the navigation of a first vehicle (1) that is stationary in relation to a second vehicle (2) which is mobile within a reference frame, said method involving acquiring (112) movement data on the first vehicle (1) by at least one proprioceptive sensor (6), and estimating a navigation status (X 1) of the first vehicle (1) by an invariant Kalman filter using a navigation status (X 2) of the second vehicle (2) as an observation, the navigation status of the first vehicle (1) comprising variables that represent a rigid transformation (T 1) linking a first location mark associated with the first vehicle (1) to the reference frame, and variables that represent a rigid transformation (T 21) linking a location mark associated with the second vehicle (2) to the first location mark, the invariant Kalman filter using, as an internal composition taw, a law comprising a term-by-term composition of the two rigid transformations.
Regarding independent claim 1, Robert taken either independently or in combination with the prior art of record fails to teach or render obvious at least one fusion module configured to determine a mean estimate of said positioning parameter (y) of the positioning system by calculating a mean of a specific number (k) of said corrected estimates of the positioning parameter, said specific number (k) being higher than or equal to two and lower than or equal to the number (N) of inertial measurement devices that are included in the positioning system, 3App. No. 16/567,257 Docket No. 7183-0141 wherein the system is configured so that each of the individual navigation filters executes several times, successively, all the steps a) and b) without taking into account said mean estimate determined by the fusion module, and wherein the positioning system is configured to determine a position of a vehicle equipped with the positioning system in conjunction with the other claim limitations.
Regarding independent claim 16, Robert taken either independently or in combination with the prior art of record fails to teach or render obvious determining, by at least one fusion module, a mean estimate of said positioning parameter (y) of the system by calculating a mean of a specific number (k) of said corrected estimates of the positioning parameter, said specific number (k) being higher than or equal to two and lower than or equal to the number (N) of inertial measurement devices included in the system, wherein each of the individual navigation filters (Fik) executes several times, successively, all the steps a) and b) without taking into account said mean estimate determined by the fusion module, and wherein the positioning system is configured to determine a position of a vehicle equipped with the positioning system in conjunction with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668